Title: From George Washington to Robert Dinwiddie, 14 August 1756
From: Washington, George
To: Dinwiddie, Robert

 

[Winchester, 14 August 1756]
To the Honble Robert Dinwiddie, Esqre Governor of Virginia. Honble Sir,

The return of the Express that came with La Force’s escape (for which accident I am extremely concerned; and fear its productions if he is not retaken) affords me an opportunity to inform your Honor, of some occurrences which have happened since my last.
Repeated complaints and applications from all quarters for men; but more especially from the Garrisons which secure the communication with Fort Cumberland (a place very useless in itself, and expensive to the Country; containing an hundred & fifty men solely employed in guarding the Stores, which could be better defended at any other place) obliged me to order a company from Captain Waggeners Detachment for none else cou’d spare a man—to re-inforce and enable those Garrisons to send Escorts with waggons and expresses, going to and returning from Fort Cumberland. This reduced Captain Waggeners Command to a number insufficient to disperse parties among the Settlers, & retain a strength to conduct the Buildings—Therefore the grand point then turned on this; whether he was to neglect the Inhabitants and build the Forts, or neglect the Forts, and mind the Inhabitants.
His Council were of the latter opinion unanimously, and sent to know my sentiments; which I own, corresponded with theirs, for these reasons. First, I look upon it that the protection of the Inhabitants, was the motive for ordering these Forts; and to lose them while we are at work, is perverting the intention. Secondly—we have built some and altered other Forts, as far south on the potomack waters, as any Settlers have been molested; and there only remains one body of Inhabitants, at a place called the Upper Tract; which needs a guard upon these waters—and thither I have ordered a party.
After this, if I am not misinformed, there is nothing but a continued series of mountains uninhabited, until we get over on James-River waters, not far from that Fort, which takes its name from your Honour; down which, to Mayo-river, Captain Hogg, by your Honours orders, is to have the direction of. If I

have done amiss, in not adhering to the letter of the law; I hope your Honour will intimate the same, and give directions how I am to proceed.
There have been two or three men killed & scalp’d at different places since my last—tho’ every precaution has been taken to prevent it. The fatiguing Service, low pay, & great hardships in which our men have been engaged cause notwithstanding the greatest care and vigilance to the contrary, great and scandalous desertions. Yesterday I received an account from Captain Stewart, of sixteen deserting in a party—frequently, two or three went off before, as they have done from this place. We never fail to pursue, and use all possible means to apprehend them; but seldom with success: as they are generally aided and assisted off by the Inhabitants. There are now two parties in pursuit of these Fellows, who have made towards the Northward, to enlist with the Recruiting Officers in Pennsylvania, &c. I fear without a stop can be put to it, we shall lose numbers of our men. A Report prevailed in town yesterday, said to come from a man who had it from a person who was at Governor Morris’s treaty with the Indians, and heard them say, that a large body composed of different nations, and headed by some French, intended to attack Fort Cumberland this Fall. Reports of this kind often take rise without good foundation: yet as this is an affair of great importance, the slightest intelligence ought not to be discountenanced; especially when we consider that our provision and what is still more valuable, all our ammunition and Stores, are lodged in that defenceless place. The consequence of a successful enterprize of this sort, and the absolute impossibility (considering the weakness of the place, badness of situation, and division of our Force) to prevent its falling, are, without previous notice, motives sufficient to apprehend the worst. Therefore, notwithstanding I enlarged on this subject in a former letter, think it my duty to hint this again; and to get Directions how I am to proceed. It is true, I give no credit to this intelligence, because I flatter myself such important information as this, would be communicated, in the most distinct and expeditious manner by Governor Morris—Yet, as I before said, it being an Expedition they can not fail of succeeding in, what should deter them from attempting it? We have certain advice that two of our Deserters have reached Fort Du Quesne

and were heard to speak in high terms before they went of (but this not known ’till after they were gone) of the reward that would be got for communicating the weakness of the works and Garrison at Fort Cumberland. All the militia are returned save thirty from Culpeper; who stay willingly with Captain Fields.
As a general meeting of all the persons concerned in the Estate of my Deceased Brother, is appointed to be held at Alexandria, about the middle of September next, for making a final |Settlement of all his affairs—and as I am very deeply interested, not only as an Executor and Heir to part of his Estate, but also in a very important Dispute subsisting between Colonel Lee, who married the Widow, and my Brothers and self, concerning advice in the Will—which brings the whole personal estate in question—I say, as this is a matter of very great moment to me—I hope your Honour will readily consent to my attending this meeting provided no disadvantage is likely to arise during my absence; in which case, I shall not offer to quit my command. If War is to be declared at this place, I should be glad if your Honor wou’d direct the manner: I know there is ceremony required, but the order I am ignorant of. I am &c.

G:W.
Winchester, August 14th 1756.    

